UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December 15, 2011 PRECISION OPTICS CORPORATION,INC. (Exact name of registrant as specified in its charter) Massachusetts 001-10647 04-2795294 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 22 East Broadway, Gardner, Massachusetts (Address of principal executive offices) (Zip Code) (978) 630-1800 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On June25, 2008, we entered into a Purchase Agreement, as amended on December11, 2008, with certain accredited investors (the “Investors”) pursuant to which we sold an aggregate of $600,000 of 10% Senior Secured Convertible Notes (the “Notes”). The Investors amended the Notes on several dates to extend the “Stated Maturity Date” of the Notes. On December 15, 2011, one of the Investors, Arnold Schumsky, further amended his remaining Note to extend the “Stated Maturity Date” to January 31, 2012. On December 15, 2011, we repaid Special Situations Fund III QP, L.P. a principal repayment of $275,000 and accrued interest of $95,486, for a total of $370,486. On December 15, 2011, we repaid Special Situations Private Equity Fund, L.P. a principal repayment of $275,000 and accrued interest of $95,486, for a total of $370,486. The Notes held by Special Situations Fund III QP, L.P. and Special Situations Private Equity Fund, L.P. have been satisfied in full and the obligations thereunder have been terminated. This report contains forward-looking statements.Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements related to our future activities or future events or conditions.These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These statements are not guarantees of future performances and involve risks, uncertainties and assumptions that are difficult to predict.Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in our Annual Report on Form10-K and in other documents that we file from time to time with the SEC. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this report, except as required by law. The foregoing description of the Notes does not purport to be complete and is qualified in its entirety by reference to the full text of the Notes and Side Letter Agreement, filed as Exhibits4.1 and 10.1 respectively, to this report. The foregoing description of the Endorsement is qualified in its entirety by reference to the full text of the Endorsement filed as Exhibit 10.2 to this report. Item 9.01Financial Statements and Exhibits. Formof 10% Senior Secured Convertible Note, dated June25, 2008 (included as Exhibit4.3 to the Form8-K filed June27, 2008 and incorporated herein by reference). Side Letter Agreement between the Company and the holders signatory to the 10% Senior Convertible Note, dated December11, 2008 (included as Exhibit10.15 to the FormS-1 filed on December18, 2008, and incorporated herein by reference). Endorsement to 10% Senior Secured Convertible Note by the Company, dated December 15, 2011, and accepted by Arnold Schumsky (filed herewith). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Precision Optics Corporation,Inc. (Registrant) Date December 21, 2011 /s/ Joseph N. Forkey (Signature) Name: Joseph N. Forkey Title: Chief Executive Officer 3
